DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation " a center of the circle ".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102 or 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 is rejected under 35 U.S.C. 102(a)(2) as anticipated by US Patent Application Publication 2012/0130508 A1 (Harris) or, in the alternative, under 35 U.S.C. 103(a) as obvious over US Patent Application Publication 2012/0130508 A1 (Harris) in view of US Patent Application Publication 2014/0088730 A1 (Hansen)
Claim 1: Regarding claim 1, Harris discloses Harris teaches a passive ankle-foot prosthesis (Fig. 1, foot component 10 with ankle joint mechanism 18, see also paragraphs 0031-0032), comprising: a foot part (Fig. 1, foot component 10) comprising: a bottom deflectable base plate (Fig. 1, heel spring 12c); and a top deflectable plate (Fig. 1, toe spring 12b), a first end of the top deflectable plate attached to the bottom deflectable base plate (Fig. 1, toe spring 12b connected to heel spring 12c via carrier 12a), a second end of the top deflectable plate configured to deflect relative to the first end of the top deflectable plate (Fig. 1, the distal end of toe spring 12B is free to deflect relative to heel spring 12c); an ankle frame attached fixedly to the second end of the top deflectable plate (Fig. 1, ankle joint mechanism 18); a yoke (Fig. 1, shin component 20), the yoke configured to be attached to a residual limb of a user (Fig. 1, shin component 20 features alignment interface pyramid 20I to attached to prosthesis and residual limb of user), a first end of the yoke pivotally attached to a first end of the ankle frame utilizing a pivot (Fig. 1, shin component 20 is attached to ankle joint 18 at ankle flexion pivot shaft 24), the yoke configured to rotate around a pivot axis (Fig. 1, ankle flexion pivot shaft 24 defines a pivot between ankle joint flexion axis 24a and shin component axis 22), the pivot axis passing through the pivot (Fig. 1, ankle joint flexion axis 24a passes through ankle flexion pivot shaft 24); a spring disposed between the ankle frame and the yoke (Fig. 2, coil spring 52, see also paragraph 0010, coil spring has first and seconds ends secured in the superior and inferior shin components), a first end of the spring connected to a second end of the yoke (Fig. 2, coil spring 52, see also paragraph 0010, coil spring has first and seconds ends secured in the superior and inferior shin components), a second end of the spring connected to a second end of the ankle frame based on the yoke’s rotational movements (Fig. 2, coil spring 52, see also paragraph 0010, coil spring has first and seconds ends secured in the superior and inferior shin components), the spring configured to stretch based on the yoke’s position (Fig. 2, coil spring 52, see also paragraph 0046, coil spring biases outer sleeve 48 against translational and rotational displacement)
Alternatively, a spring disposed between the ankle frame and the yoke has not been shown in Harris, however, Hansen teaches a spring disposed between the ankle frame and the yoke (Fig. 1, spring 20 disposed between ankle frame 22 and yoke 12), a first end of the spring connected to a second end of the yoke (Fig. 1, first end of spring 20 connected to second end of yoke 12), a second end of the spring connected to a second end of the ankle frame (Fig. 1, second end of spring 20 connected to second end of ankle frame 22), the spring configured to apply an upward force to the second end of the ankle frame based on the yoke’s rotational movements (Paragraph 30, at toe-off spring 20 applies an upward force on the ankle frame to bring the ankle back to  neutral position), the spring configured to stretch based on to the yoke’s position (Fig. 1, spring 20 crosses ankle axis and will stretch and compress with dorsiflexion and plantarflexion respectively).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the device in Harris to include a spring between the ankle frame and the yoke as taught and suggested by Hansen, to return the foot to neutral ankle position before swing phase (Hansen, paragraph 0034).

Claim 2: Harris discloses a hydraulic mechanism but is silent on it being interconnected between the ankle frame and yoke.  
Hansen teaches a hydraulic mechanism interconnected between the ankle frame and the yoke (Fig. 1, hydraulic damper 18), the hydraulic mechanism configured to resist against rotational movement of the yoke around the pivot axis (Fig. 1, hydraulic damper 18 crosses ankle axis shaft 30 therefore it will resist plantarflexion and dorsiflexion).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Harris with the hydraulic mechanism interconnected between the ankle frame and yoke, as taught by Hansen, to more easily and safely walk over a variety of sloped terrain, (Hansen, paragraph 0002)
Claim 3: Harris further teaches the hydraulic mechanism comprises: a hydraulic cylinder filled with a hydraulic oil (Claim 17, hydraulic cylinder with cylinder wall enclosing a fluid filled chamber), the hydraulic cylinder fixedly attached to the yoke (paragraph 0008, piston and cylinder assembly is coupled to a prosthetic shin component); and a hydraulic piston (Fig. 2, piston 28), a first end of the hydraulic piston disposed slidably inside the hydraulic cylinder (paragraph 0033, piston 28 moves substantially in cylinder 26), a second end of the hydraulic piston connected to the ankle frame (paragraph 0033, “the lower piston rod being pivotally connected to ankle frame 18 at pivot shaft 30), the hydraulic cylinder comprising: a top hydraulic chamber above the hydraulic piston (paragraph 0033, the piston divides the hydraulic chamber into upper and lower chambers 28A and 28B); and a bottom hydraulic chamber under the hydraulic piston (paragraph 0033, the piston divides the hydraulic chamber into upper and lower chambers 28A and 28B), the bottom hydraulic chamber in fluid communication with the top hydraulic chamber (Fig. 3, see also paragraph 0033, upper and lower chambers are linked by bypass passages 31).
Claims 4 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2012/0130508 A1 (Harris) in view of US Patent Application Publication 2014/0088730 A1 (Hansen) further in view of “Non-Energized Above Knee Prosthesis Enabling Stairs Ascending and Descending with Hydraulic Flow Controller” (Kikuchi)
Claim 4: Harris and Hansen are silent on a guide elongated hole on the ankle frame to control the movements of the hydraulic piston. 
 Kikuchi, a peer reviewed paper describing an experimental above knee prosthesis, teaches a guide elongated hole on the ankle frame (Fig. 1 and 2, slide hole and ankle joint are on the same frame) the second end of the hydraulic piston disposed movably inside the guide elongated hole (Fig. 2, ankle joint piston moves within slide hole), the guide elongated hole configured to control movements of the hydraulic piston inside the hydraulic cylinder (Section 2.1, piston rod is connected to slide to avoid radial force loading on the lower piston rod).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Harris in view of Hansen with the oblong guide hole within the cylinder assembly, as taught by Kikuchi, to avoid radial force loading on the lower piston rod (Section 2.1, piston rod is connected to slide to avoid radial force loading on the lower piston rod).
Claim 5: Harris and Hansen are silent to the shape of the guide hole. 
Kikuchi teaches the guide elongated hole comprises: a first curved surface (Fig. 1, slider hole has an oval shape); a second curved surface, a first end of the second curved surface connected to a second end of the first curved surface, the second curved surface comprising an arc element, the arc element of a circular shape surface (Fig. 1, slider hole has an oval shape); and a third curved surface, a first end of the third curved surface connected to a second end of the second curved surface, a second end of the third curved surface connected to a first end of the first curved surface (Fig. 1, slider hole has an oval shape); wherein the guide elongated hole is configured to: urge the hydraulic piston to move inside the hydraulic cylinder and in a first direction due to the second end of the hydraulic piston moving along the first curved surface from the second end of the first curved surface to the first end of the first curved surface responsive to the yoke rotating in the counter- clockwise direction from a first position to a second position, the first position associated with a first point of the user's gait cycle, the second position associated with a second point of the user's gait cycle (Figs 4a – 1 to 2, in the transition from initial contact to loading response the ankle joint piston will move downward within the hydraulic system as it slides forward and counterclockwise within the slide hole); urge the hydraulic piston to move inside the hydraulic cylinder and in a second direction due to the second end of the hydraulic piston moving along the first curved surface from the first end of the first curved surface to the second end of the first curved surface responsive to the yoke rotating in the clockwise direction from the second position to a third position, the third position associated with a third point of the user's gait (Figs 4a – 3, in the transition from loading response to midstance the ankle joint piston will move upward within the hydraulic system as it slides backwards and clockwise within the slide hole); prevent movement of the hydraulic piston inside the hydraulic cylinder due to the second end of the hydraulic piston moving along the second curved surface from the first end of the second curved surface to the second end of the second curved surface responsive to the yoke rotating in the clockwise direction from the third position to a fourth position, the fourth position associated with a fourth point of the user's gait (Figs 4a – 3 and 4, in the transition from midstance to terminal stance the ankle joint piston will not move within the hydraulic system as it slides clockwise within the slide hole); and prevent movement of the hydraulic piston inside the hydraulic cylinder due to the second end of the hydraulic piston moving along the second curved surface from the second end of the second curved surface to the first end of the second curved surface responsive to the yoke rotating in the counter-clockwise direction from the fourth position to a fifth position, the fifth position associated with a fifth point of the user's gait cycle (Figs 4a – 4, in the transition from terminal stance to preswing the ankle joint piston will not move within the hydraulic system as it moves clockwise within the slide hole).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Harris in view of Hansen with the oblong guide hole, as taught by Kikuchi, to avoid radial force loading on the lower piston rod (Section 2.1, piston rod is connected to slide to avoid radial force loading on the lower piston rod).
Claim 6: Harris is silent to a spring and how the spring affects the yoke and ankle frame throughout the gait cycle. 
Hansen teaches the spring is configured to: apply no force to the yoke and to the ankle frame due to the spring being disengaged from the ankle frame responsive to the yoke rotating in the counter- clockwise direction from the first position to the second position (Fig. 4, see also paragraph 0034, the spring is being compressed during the transition from heel strike to foot flat); apply no force to the yoke and to the ankle frame due to the spring being disengaged from the ankle frame responsive to the yoke rotating in the clockwise direction from the second position to the third position (Fig. 4, see also paragraph 0034, the spring is being compressed as the user rolls over the foot into a neutral position); stretch responsive to the yoke rotating in the clockwise direction from the third position to the fourth position (Fig. 4, see also paragraph 0034, the spring is being extended as the user continues to dorsiflex the foot); apply an upward force to the ankle frame and apply a downward force to the yoke due to the spring being stretched responsive to the yoke rotating in the counter-clockwise direction from the fourth position to the fifth position (Fig. 4, see also paragraph 0034, the spring is being extended as the user enters pre-swing);.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Harris in view of Hansen further in view of Kikuchi with the spring, as taught by Hansen, to return the foot to neutral ankle position before swing phase (Hansen, paragraph 0034)
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2012/0130508 A1 (Harris) in view of US Patent Application Publication 2014/0088730 A1 (Hansen) further in view of “Non-Energized Above Knee Prosthesis Enabling Stairs Ascending and Descending with Hydraulic Flow Controller” (Kikuchi) further in view of US Patent Application 2015/0305895 (Boiten)
Claim 7: Harris, Hansen, and Kikuchi are silent on a hydraulic circuit. 
Boiten, an orthopedic device, teaches the hydraulic mechanism further comprises a hydraulic circuit configured to control fluid communication between the top hydraulic chamber and the bottom hydraulic chamber (Fig. 5, valve block 43, see also paragraph 0059, valve block can connect cylinder volumes in any desired manner) the hydraulic circuit comprising: a first hydraulic hose with a first check valve and a first regulating valve, the top hydraulic chamber and bottom hydraulic chamber in fluid communication throught the first hydraulic hose (Fig. 5, hydraulic lines 42 and valve block 43, see also paragraph 0059, plurality of valves can be provided so as to allow fluid communication between top and bottom chamber) wherein: the first check valve is configured to: allow fluid communication from the top hydraulic chamber to the bottom hydraulic chamber through the first hydraulic hose; and prevent fluid communication from the bottom hydraulic chamber to the top hydraulic chamber through the first hydraulic hose (Fig. 5, paragraph 0059, valve block 43 is able to perform the intended use in conjunction with hydraulic lines 42); and the first regulating valve is configured to control fluid flow from the top hydraulic chamber to the bottom hydraulic chamber through the first hydraulic hose (Fig. 5, hydraulic lines 42 and valve block 43, plurality of different valves can be provided in the valve block so as to connect all the cylinder volumes to each other in any desired manner); and a second hydraulic hose with a second check valve and a second regulating valve, the top hydraulic chamber and the bottom hydraulic chamber in fluid communication through the second hydraulic hose (Fig. 5, hydraulic lines 42 and valve block 43, see also paragraph 0059, plurality of valves can be provided so as to allow fluid communication between top and bottom chamber), wherein: the second check valve is configured to: allow fluid communication from the bottom hydraulic chamber to the top hydraulic chamber through the second hydraulic hose; and prevent fluid communication from the top hydraulic chamber to the bottom hydraulic chamber through the second hydraulic hose and the second regulating valve is configured to control fluid flow from the bottom hydraulic chamber to the top hydraulic chamber (Fig. 5, hydraulic lines 42 and valve block 43, see also paragraph 0059, plurality of valves can be provided so as to allow fluid communication between top and bottom chamber)
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Harris in view of Hansen in further in view of Kikuchi with the hydraulic circuit, as taught by Boiten, to allow for adjustable hydraulic resistance in the prosthesis (Boiten, paragraph 0059). 
Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2012/0130508 A1 (Harris) in view of US Patent Application Publication 2014/0088730 A1 (Hansen) further in view of “Non-Energized Above Knee Prosthesis Enabling Stairs Ascending and Descending with Hydraulic Flow Controller” (Kikuchi) further in view of US Patent Application 2015/0305895 (Boiten) further in view of US Patent Application Publication 2014/0222167 (Poulson)
Claim 8: As best understood - Harris, Hansen, Kikuchi, and Boiten are silent on the center of the guiding hole for the hydraulic piston passes through the pivot axis.
Pulson, a range of motion prosthetic foot teaches a center of the circle passes through the pivot axis (see paragraph 0033, the axis of the attachment and the pivot axis can be aligned, the link, or clevis 78, is functionally equivalent to a guide hole).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Harris in view of Hansen further in view of Kikuchi further in view of Boiten to arrange the guide hole so that it that passes through the pivot axis 30a (see Harris, Fig. 2), as taught by Pulson, to provide a smoother feel to the user (Pulson, paragraph 0033). 
Claim 9: Regarding claim 9, Harris in view of Hansen further in view of Kikuchi further in view of Boiten are silent regarding the spring constant value.  However, Hansen discloses the required spring which obviously has a spring constant value. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Harris in view of Hansen further in view of Kikuchi further in view of Boiten to include a spring constant between 35 N/mm2 and 50 N/mm2 since these are result effective variables that allow the invention to conform to various surface conditions (upslope, downslope, level ground).  it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying the spring constant to fall between 35 N/mm2 and 50 N/mm2 would allow for better adaptation to the walking surface.  In re Aller, 105 USPQ 233.
Furthermore, since applicants have not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice. Absent a teaching as to criticality of the spring constant, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Claim 10: Harris and Hansen are silent to a disc slider at the hydraulic piston. 
Kikuchi teaches the hydraulic piston comprises a disc slider at the second end of the hydraulic piston (Fig. 1 and 2, disc shaped slider attached to piston disposed in slide hole), the disc slider disposed movably inside the guide elongated hole (lower piston rods slide within slide hole to avoid radial force).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Harris in view of Hansen with the disc slider on the piston within the oblong guide hole, as taught by Kikuchi, to avoid radial force loading on the lower piston rod (Section 2.1, piston rod is connected to slide to avoid radial force loading on the lower piston rod).
Claim 11: Harris and Hansen are silent to a disc slider at the hydraulic piston. 
Kikuchi teaches the disc slider comprises a disc shape (Figs. 1-2, disc shaped slider on end of piston rod).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Harris in view of Hansen with the disc shaped slider on the piston within the oblong guide hole, as taught by Kikuchi, to avoid radial force loading on the lower piston rod (Section 2.1, piston rod is connected to slide to avoid radial force loading on the lower piston rod).
Claim 12:  Harris and Hansen are silent to a hook on one end of the springs
Kikuchi teaches the spring comprises a hook at the second end of the spring the hook engaged with the second end of the ankle frame (Fig. 1, hook on the end of extension spring to engage with ankle frame), the hook configured to: allow the spring to apply an upward force to the second end of the ankle frame; and prevent the spring to apply a downward force to the second end of the ankle frame (Fig. 1, extension spring with hook is configured to pull upward on ankle frame after being stretched during plantarflexion, spring cannot push downward on ankle frame).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Harris in view of Hansen with the spring with a hook, as taught by Kikuchi, to prevent the toe from contacting the floor while swinging the shank (Kikuchi, section 2.1)
Claim 13: Harris further teaches the first regulating valve comprises: a first hollow cylinder (paragraph 0034, control valve 36 and has a manually adjustable orifice area) having a; a first helical slot provided on the first hollow cylinder (Fig. 3, manually rotatable plug 36P); and a first hole provided on the yoke between the top hydraulic chamber and the first helical slot (paragraph 0034, each plug has a blind axial bore), the first hole and the first helical slot configured to change an area of a common section of the first hole and the first helical slot responsive to rotating the first hollow cylinder around a first axis (paragraph 0034, plug 36P has a plurality of radial passages 36R of differing cross-sectional areas that change the volume of the lower chamber 26B) , the first axis associated with a main axis of the first hollow cylinder (the orifice area of one of the control valves 36 is operative during dorsiflexion about pivot shaft 30).
Claim 14: Harris further teaches the second regulating valve comprises: a second hollow cylinder (paragraph 0034, control valve 38 has a manually adjustable orifice area); a second helical slot provided on the second hollow cylinder (Fig. 3, manually rotatable plug 38P); and a second hole provided on the yoke between the top hydraulic chamber and the second helical slot (paragraph 0034, each plug has a blind axial bore), the second hole and the second helical slot configured to change an area of a common section of the second hole and the second helical slot responsive to rotating the second hollow cylinder around a second axis (paragraph 0034, plug 36P has a plurality of radial passages 36R of differing cross-sectional areas that change the volume of the lower chamber 26B), the second axis associated with a main axis of the second hollow cylinder (the orifice area of one of the control valves 36 is operative during plantarflexion about joint flexion axis 24A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIMILIAN TOBIAS SPENCER whose telephone number is (571)272-8382. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408.918.7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXIMILIAN TOBIAS SPENCER/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774